In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00184-CR



      BRANDON ROBERT BURLESON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law No. 2
                   Hays County, Texas
              Trial Court No. 15-0977CR




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
         Appellant Jordan Allen Westbrook has filed a motion to dismiss this appeal. 1                            As

authorized by Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX.

R. APP. P. 42.2(a).

         Accordingly, we dismiss this appeal.




                                                           Josh R. Morriss, III
                                                           Chief Justice

Date Submitted:            May 20, 2019
Date Decided:              May 21, 2019

Do Not Publish




1
 Originally appealed to the Third Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).

                                                          2